*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCAP-XX-XXXXXXX
                                                         02-DEC-2021
                                                         10:34 AM
                                                         Dkt. 11 OP




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                               ---o0o---


                          STATE OF HAWAIʻI,
                        Plaintiff-Appellant,

                                  vs.

                             ERIK WILLIS,
                         Defendant-Appellee.


                            SCAP-XX-XXXXXXX

        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-XX-XXXXXXX; CASE NO. 1CPC-XX-XXXXXXX)

                          DECEMBER 2, 2021

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                 OPINION OF THE COURT BY EDDINS, J.

     Ordinarily police officers must get a warrant before

entering a home without permission.     But when exigent

circumstances arise, and the police have probable cause to

arrest or search, our state and federal constitutions allow

warrantless home entries.
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     The State invokes this “exigent circumstances” exception to

justify a warrantless home entry into Erik Willis’s residence.

It advances an expansive view on what creates an “exigency”: it

argues a crime’s random and violent nature alone can pose

exigent circumstances validating a warrantless home intrusion.

     We hold that the gravity of the crime, by itself, does not

establish an exigency empowering law enforcement officers to

bypass the warrant requirement.     To support a warrantless home

intrusion under the exigency exception, the State must

articulate objective facts showing an immediate law enforcement

need for the entry.    Those facts must be independent of the

underlying offense’s grave nature.     And they must be present

when the police enter the home.

                                  I.

     Honolulu Police Department officers entered Willis’s home

to arrest him.   They did not have permission or a warrant.      The

police had probable cause to believe that three days earlier,

Willis had repeatedly stabbed a teenager without provocation at

a Kahala area beach.    The evidence supporting probable cause

included several security videos showing a person of interest.

One HPD officer identified Willis as the person in the videos.

This officer knew Willis and where he lived; the officer had

previously interacted with him as a “mentor.”




                                   2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     After surveilling Willis for a day and a half, the police

made a warrantless entry into his home.     Inside the home, the

police happened to see shoes and a shirt that matched the

suspect’s footwear and upper garment.     The police arrested

Willis.    While detained at home, Willis asked the officers about

getting his shirt from his family’s washing machine.       About two

hours later, still without a warrant, the police recovered the

shoes and shirt.

     A grand jury indicted Willis for attempted murder in the

second degree.

     Willis moved to suppress the shoes, the shirt, and the

statements he made when he was arrested.

     Circuit Court of the First Circuit Judge Kevin A. Souza

granted the motion.    The court found that the police lacked

exigent circumstances to enter Willis’s residence without a

warrant.   It reasoned that Willis had been under surveillance

for a day and a half before his arrest.     The court underscored

that there was “no evidence [that Willis] was armed, or that he

was actively attempting to flee the jurisdiction.”

     Because the police unlawfully entered Willis’s home, the

court rejected the State’s argument that the police validly

seized the shoes and shirt under the plain view doctrine.       As

fruits of the illegal entry, the court suppressed the shoes,

shirt, and statements.


                                   3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     The State appealed.    We accepted its application for

transfer.   The State does not contest the court’s factual

findings.   It also does not challenge the court’s determination

that no one consented to the home entry.      Instead, the State

limits its appeal to the court’s legal conclusions regarding the

exigency exception, the plain view seizure, the fruit of the

poisonous tree doctrine, and the resulting suppression of the

evidence.

     The State focuses on rebutting the court’s finding of no

exigency.   Willis’s “random, unprovoked stabbing of a woman

lying on the beach,” the State argues, yielded an exigent

circumstance that validated the home entry.      The State

highlights the “stranger-danger” nature of the attack.        It

credits an HPD detective’s testimony that Willis presented “a

different risk” because he had randomly and violently attacked a

person without apparent motive.     Because the police feared

Willis “might attack again randomly,” the State claims, they

couldn’t devote the six or more hours they said they needed to

write an affidavit and then get a warrant.

     The State also alludes to three facts related to Willis’s

purported danger.   It mentions a “past instance[] of

biting . . . a paramedic who was trying to help him.”        It also

says that some surveillance videos showed Willis “trespassing,”

“suspiciously looking into somebody else’s garage,” and “looking


                                   4
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


around, prowling around.”    The State further notes that the

knife used in the attack was never recovered; so, it claims, the

police had a reason to believe Willis was armed.

     Willis defends the court’s order granting his motion to

suppress.   He argues the State cannot justify a warrantless home

entry solely on the basis that a suspect “attacked and injured

an unknown victim for unknown reasons.”     Willis concedes that

the police had probable cause to arrest him.

     We agree with Willis and affirm the court’s ruling.

                                  II.

     There’s no place like home when it comes to the Fourth

Amendment and article I, section 7 of the Hawaiʻi Constitution.

The Fourth Amendment guarantees that “[t]he right of the people

to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures, shall not be

violated[.]”   U.S. Const. amend. IV (emphasis added).      This

clause matches article I, section 7, except for our

constitution’s added protection against unreasonable “invasions

of privacy.”   Haw. Const. art. I, § 7.

     “House” is the only location mentioned in both

constitutional provisions.    In the context of searches and

seizures, “the home is first among equals.”      Florida v.

Jardines, 569 U.S. 1, 6 (2013); see also Payton v. New York, 445

U.S. 573, 585 (1980) (observing that the “physical entry of the


                                   5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


home is the chief evil against which the wording of the Fourth

Amendment is directed” (citation omitted)); Cf. State v. Line,

121 Hawaiʻi 74, 85, 214 P.3d 613, 624 (2009) (recognizing “the

special privacy interest in the home”).

     If the government has probable cause, it can ordinarily

arrest someone without a warrant in a public place for a felony

or misdemeanor crime.    See generally Atwater v. City of Lago

Vista, 532 U.S. 318, 340, n.11, 354 (2001); United States v.

Watson, 423 U.S. 411, 423-24 (1976).

     But going into a person’s home to make an arrest is

different.   Police officers must get a warrant before entering a

dwelling unless an exception applies.     Lange v. California, __

U.S. __, 141 S. Ct. 2011, 2017 (2021); Line, 121 Hawaiʻi at 86,

214 P.3d at 625.   A warrantless entry into a home is

“presumptively unreasonable.”     Payton, 445 U.S. at 586; State v.

Pulse, 83 Hawaiʻi 229, 245, 925 P.2d 797, 813 (1996).

     The only way to validate a warrantless and nonconsensual

home entry is to show “exigent circumstances.”      See Line, 121

Hawaiʻi at 77, 85, 214 P.3d at 616, 624 (recognizing in a case

where the police entered a home without consent or a warrant

that “any warrantless entrance of a private dwelling by the

police can only be justified under the exigent circumstances

exceptions to the warrant requirement” (cleaned up)); State v.

Lloyd, 61 Haw. 505, 510–11, 606 P.2d 913, 917 (1980) (per


                                   6
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


curiam) (holding that “under both Federal and Hawaii

Constitutions, law enforcement officers may not enter the home

of a suspect to effect his arrest, without his consent or

without prior judicial authorization, in the absence of exigent

circumstances”).

     The police must have probable cause to arrest or search.

See Pulse, 83 Hawaiʻi at 245, 925 P.2d at 813 (explaining that

one “well-recognized and narrowly-defined exception to the

warrant requirement occurs when the government has probable

cause to search and exigent circumstances exist necessitating

immediate police action” (emphasis added) (cleaned up)).       But,

“no amount of probable cause can justify a warrantless search or

seizure absent exigent circumstances or some other recognized

exception to the warrant requirement.”     State v. Bonnell, 75

Haw. 124, 137–38, 856 P.2d 1265, 1273 (1993) (cleaned up).

     Immediacy shapes exigency.     Exigent circumstances exist

“when the demands of the occasion reasonably call for an

immediate police response.”    State v. Jenkins, 93 Hawaiʻi 87,

102, 997 P.2d 13, 28 (2000) (citations omitted).      The exigency

exception thus permits law enforcement officers to respond to

“now or never” situations with “no time to secure a warrant.”

Lange, __ U.S. at __, 141 S. Ct. at 2018 (citations omitted).

     Exigent circumstances emerge “where there is an imminent

threat of harm to a person, where there is a danger of serious


                                   7
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


property damage, where a suspect is likely to escape, or where

evidence is likely to be removed or destroyed.”      State v.

Naeole, 148 Hawaiʻi 243, 250, 470 P.3d 1120, 1127 (2020).

     An exigency is determined based on the totality of the

circumstances.   Lange, __ U.S. at __, 141 S. Ct. at 2018;

Jenkins, 93 Hawaiʻi at 102, 997 P.2d at 28.     It must have existed

at the time of the warrantless search or seizure.      See State v.

Dorson, 62 Haw. 377, 385, 615 P.2d 740, 746 (1980) (explaining

that “an exigency must be shown by the State to have existed at

the time of the entry” (emphasis added)).

     The State must prove exigency; it must identify “specific

and articulable facts” showing why the police had to act without

delay.   Pulse, 83 Hawaiʻi at 245, 925 P.2d at 813 (citation

omitted).

     Here, the State insists that exigent circumstances existed

because Willis posed an “imminent danger to the public.”

Willis’s “random, unprovoked stabbing of a woman lying on the

beach,” the State argues, made him dangerous.      The State says

that given the “stranger-danger” nature of the crime, the police

couldn’t wait for a warrant.    The State also mentions that:

Willis had previously bit a paramedic who tried to help him;

some surveillance videos showed Willis suspiciously looking

around on the day of the stabbing; and the police hadn’t

recovered the knife used in the attack.


                                   8
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     That’s it.   The State does not point to any other facts

demanding an immediate police intervention.      What it articulates

does not validate the HPD officers’ warrantless entry into

Willis’s home.

     First, the State’s reliance on the stabbing’s violent and

random nature fails.    The State does not identify any case that

held the grave or violent nature of the underlying offense alone

can justify a warrantless search or seizure within one’s home.

And we are unaware of any case supporting that proposition.

     Rather, the gravity of the crime standing alone cannot

establish exigent circumstances.       See, e.g., Welsh v. Wisconsin,

466 U.S. 740, 752 (1984) (recognizing that “courts have

permitted warrantless home arrests for major felonies if

identifiable exigencies, independent of the gravity of the

offense, existed at the time of the arrest” (emphasis added));

Mincey v. Arizona, 437 U.S. 385, 394 (1978) (declining “to hold

that the seriousness of the offense under investigation itself

creates exigent circumstances of the kind that under the Fourth

Amendment justify a warrantless search”).

     This approach makes sense.     If the underlying offense’s

troubling nature alone can create exigent circumstances as the

State suggests, all “stranger-danger” and violent assault cases

would meet the exigency exception.      The expansive reach of the

State’s position dooms it.    Caniglia v. Strom, __ U.S. __, 141


                                   9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


S. Ct. 1596, 1600 (2021) (emphasizing that the Court “has

repeatedly declined to expand the scope of exceptions to the

warrant requirement to permit warrantless entry into the home”

(cleaned up)).

     We hold that the gravity of the underlying crime, by

itself, cannot supply exigent circumstances validating

warrantless home intrusions.

     Second, beyond the stabbing’s “stranger-danger” nature, the

record doesn’t show anything more about the threat Willis posed

to the public at the time of his arrest.      It in fact undercuts

the State’s claim that an immediate police action was necessary.

     The police had been watching Willis for a day and a half

before deciding to make a warrantless arrest.      This surveillance

seemingly did not reveal any information indicating that Willis

would attack someone again.    The officers knew Willis’s identity

and where he lived.    They had no evidence that Willis was armed.

They also didn’t have any evidence that Willis was attempting to

flee.

     The State’s secondary points – the past biting incident,

the video footage of Willis “looking around,” and the

unrecovered knife used in the stabbing - do not show an

immediate need to arrest Willis without a warrant either.       The

record also belies the State’s reliance on these facts.       One

officer conceded that the crime’s gravity was the sole reason


                                  10
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


for the warrantless arrest.    The officer said the circumstances

of the stabbing in and of themselves rendered Willis dangerous.

He testified “[t]here [were] no additional facts” suggesting

that Willis was “armed and dangerous.”

       The record only shows the officers’ subjective inkling that

Willis might randomly attack someone because he was accused of

randomly attacking someone.    The officers’ subjective reasoning

alone cannot empower them to bypass the constitutional warrant

requirement for home intrusions.       See State v. Dias, 62 Haw. 52,

56–57, 609 P.2d 637, 640 (1980) (explaining that “the

justification for the warrantless entry must rest on more than

[police officers’] subjective belief . . .”); see also McDonald

v. United States, 335 U.S. 451, 460 (1948) (Jackson, J.,

concurring) (“When an officer undertakes to act as his own

magistrate, he ought to be in a position to justify it by

pointing to some real immediate and serious consequence if [the

officer] postponed action to get a warrant.” (Emphasis added)).

       To support a warrantless home entry under the exigency

exception, the State must point to specific and articulable

facts objectively showing the immediate necessity of its action.

Dias, 62 Haw. at 56-57, 609 P.2d at 640-41.      Those facts must be

independent of the gravity of the underlying crime; and they

must be present at the time of the entry.      Welsh, 466 U.S. at

752.    The State failed to meet its burden.


                                  11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     We conclude that the police did not face a now or never

situation permitting them to enter Willis’s home without a

warrant.   The officers should have secured a warrant before

intruding into his residence.     See Mitchell v. Wisconsin, __

U.S. __, 139 S. Ct. 2525, 2541 (2019) (Sotomayor, J. dissenting)

(“If there is time, get a warrant.”).

                                 III.

     Inside Willis’s home, the police saw the footwear and shirt

that they believed the stabbing suspect wore.      This sighting

might have been inadvertent.    But it didn’t stem from a lawful

police presence.   So the plain view doctrine does not validate

the seizure of the shoes and shirt.     See State v. Meyer, 78

Hawaiʻi 308, 317, 893 P.2d 159, 168 (1995) (requiring “a lawful

intrusion” for the State to successfully invoke the plain view

doctrine).

     The exclusionary rule then bars the use of the shoes and

shirt (and any derivative evidence) at trial.      See State v.

Weldon, 144 Hawaiʻi 522, 534, 445 P.3d 103, 115 (2019)

(recognizing that courts “prohibit the use of evidence at trial

that comes to light as a result of the exploitation of a

previous illegal act of the police”).     This rule also operates

to exclude the statements Willis made while detained at home;

those statements resulted from the unlawful home intrusion.




                                  12
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


                                    IV.

     Because the police entered Willis’s home without exigent

circumstances, permission, or a warrant, the circuit court

correctly suppressed the evidence and precluded its use at

trial.   We affirm the court’s findings of fact, conclusions of

law and order granting Willis’s motion to suppress.

Stephen K. Tsushima,                   /s/ Mark E. Recktenwald
for appellant
                                       /s/ Paula A. Nakayama
Eric A. Seitz,
(Della A. Belatti, Jonathan            /s/ Sabrina S. McKenna
M.F. Loo, and Kevin Yolken,
with him on the briefs)                /s/ Michael D. Wilson
for appellee
                                       /s/ Todd W. Eddins




                                  13